Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s RCE filing of 4/27/2021.  Claims 1-20 are pending and claims 1-4 and 6-20 are rejected.  Claim 5 is objected to.

Priority
	Applicant’s claim of priority to provisional applications 62/350776 filed 6/16/2016 and 7/14/2017 and 62/382752 filed 9/1/2016 is acknowledged. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 2, 7, 10-12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennington, II et al. (US20090057204) in view of Fink (2914175 ) in further view of Janka et al. (4701266) wherein Bennington, II et al teaches:
(re: cl 1) An aggregate washing system, comprising: a slurry mixer, said slurry mixer comprising: a tank disposed at a first incline angle (#20 inclined bottom), the tank having  an aggregate material inlet for receiving aggregate material (#16-inlet; ¶15); the tank having an upper portion with a tank outlet (¶20 at auger exit #18 to underflume ; ¶22;#58 underflume);
and extending from the lower portion to the upper portion, wherein rotation of said propulsion assembly agitates said water and said aggregate material to form a slurry (#12-auger-goes from lower portion to upper portion ;¶15), 
wherein rotation of said propulsion assembly conveys said slurry from said lower portion to the upper portion toward said tank outlet (#62;¶22-screw directs to slurry out of tank from lower portion to upper portion), such that substantially all water exiting said tank exits via said tank outlet (¶20- auger via auger-outlet #18 a water–slurry mix is pushed up #18 outlet of screw which is also the outlet of the tank going to screen #46 then underflume #58 and its opening #62;  water that does not exit with the slurry is not removed from the tank, water not pushed out with the screw falls out and down from the screw to remain in the tank);
wherein said lower portion of the tank retains substantially all water that does not exit said tank outlet such that substantially all water exiting said lower portion of the tank exits via said propulsion assembly toward said tank outlet, a dewatering mechanism disposed to receive said slurry from said tank outlet of said slurry mixer (¶17- water drains back down from the dewatering screw),
said dewatering mechanism comprising: a vibrating screen having a screen media deck for separating oversize material in said slurry from water and undersize material in said slurry (#46;¶20),
the screen media deck having a plurality of openings for receiving water and undersize material, the screen media deck having an end over which oversize material is deposited (#46;¶20);
and at least a first washing element disposed to direct water toward said screen media deck (¶17).
Fink teaches what Bennington, II et al. lacks of:

It would have been obvious at the effective time of the invention for Bennington, II et al. to supply water to the tank to replenish water from the dewatering with the sludge and to ease separation and propulsion and breakup of sludge as taught by Fink.
Janka et al. teaches what Bennington II, et al. of:
the tank having  a lower portion with an aggregate material inlet for receiving aggregate material (an input at a lower portion of the tank housing #20 in which aggregate is fed at the lower portion through conduit #11 from pressure valve #12 from the lockhopper).
It would have been obvious at the effective time of the invention for Bennington, II et al. to have an aggregate inlet in a lower portion of the tank to assure the aggregate is mixed with the water before removal as taught by Janka et al..

Bennington, II et al. teaches:
(re: cl 2) wherein said screen media deck is disposed at a second incline angle (¶21-2 angles).

Janka et al. teaches what Bennington, II et al. lacks: 
(re: cl 7) dewatering mechanism is mounted to said slurry mixer (lock hopper#10- above mountable to dewater detachable from the washing system-c4 L 51-69).
It would have been obvious at the effective time of the invention for Bennington, II et al. to mount the dewaterer and mixer together to minimize risk of flow loss between the mixer and dewaterer as taught by Janka et al..

Fink teaches what Bennington II, et al. lacks of:

It would have been obvious at the effective time of the invention for Bennington, II et al. to supply water to the tank to replenish water from the dewatering with the sludge and to ease separation and propulsion and breakup and minimize clogging of sludge at the screens as taught by Fink.

Fink teaches what Bennington II, et al. lacks of:
(re: cl 11) further comprising a restriction plate mounted to said tank, wherein said restriction plate has a plurality of openings (#36 subdeck with #37 perforations c3 L 35-50).
It would have been obvious at the effective time of the invention for Bennington, II et al. to place a restriction plate between the water inlet and propulsion assembly to assist in separating fines as taught by Fink.

Bennington II, et al. teaches:
(re: cl 12) further comprising an underflume disposed beneath said screen media deck (#62; directs to underflume beneath).

(re: cl 17) A method of washing aggregate material, the method comprising: receiving aggregate material in a tank (¶16-inlet for sand; #20 inclined bottom); 
forming a slurry of said aggregate material and said water (¶15); 
advancing said slurry from the lower portion to a tank outlet in an upper portion of said tank (#12-auger-advances via auger from lower portion of tank to upper exit;¶15); 

retaining water that is not deposited through said tank outlet in said  lower portion of said  tank (¶17- water drains back down from the dewatering screw) such that substantially all water exiting said lower portion of said tank exits via said advancing step to said tank outlet (¶20- #18 a water–slurry mix is pushed up #18 outlet of screw which is also the outlet of the tank going to screen #46 then underflume #58 and its opening #62;  water that does not exit with the slurry is not removed from the tank, water not pushed out with the screw falls out and down from the screw to remain in the tank);
receiving said portion of said slurry on a vibrating screen (¶22-propelled onto screen #46); 
moving said portion of said slurry across a first portion of said vibrating screen to create an at least partially dewatered material (¶20-dewatering; ¶19-coaction with screen); 
moving said at least partially rewatered material across a second portion of said vibrating screen to create an at least partially washed material (¶22-propelled onto screen #46); 
and depositing said at least partially washed material from a screen outlet of said vibrating screen (¶21-propels onto screen to assist in separation toward outlet).
Fink teaches what Bennington II, et al. lacks of:
receiving water in said tank (#32 from #33 fig. 4 ; c4 L 1-14); 
applying water to said at least partially dewatered slurry to form an at least partially rewatered material (#32 from #33 fig. 4 ; c4 L 1-14).
It would have been obvious at the effective time of the invention for Bennington, II et al. to supply water to the tank to replenish water from the dewatering with the sludge and to ease separation and propulsion and breakup of sludge as taught by Fink.

receiving aggregate material in a lower portion of a tank (an input at a lower portion of the tank housing #20 in which aggregate is fed at the lower portion through conduit #11 from pressure valve #12 from the lockhopper ; c4L51-56).
It would have been obvious at the effective time of the invention for Bennington, II et al. to have an aggregate inlet in a lower portion of the tank to assure the aggregate is mixed with the water before removal as taught by Janka et al..

Fink teaches what Bennington II, et al. lacks of:
(re: cl 18) further comprising: by a washing element, applying water to a sidewall of said tank (#32 from #33 fig. 4 ; c4 L 1-14).
It would have been obvious at the effective time of the invention for Bennington, II et al. to supply water to the tank to replenish water from the dewatering with the sludge and to ease separation and propulsion and breakup and minimize clogging of sludge at the screens as taught by Fink.

Bennington II, et al. teaches:
(re: cl 19) wherein said slurry is advanced along a first incline to said tank outlet (¶22 -#58 underflume).

(re: cl 20) wherein said at least partially washed material is advanced along a second incline to said screen outlet (¶20- #46 to 14-#58 underflume).

	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennington, II et al. (US20090057204) in view of Fink  (2914175) in further view of Janka et al. (4701266) in further view of Gage (4082657) in in further view of Taysom et al. (4076124) wherein Bennington, II et al in view of Fink in further view of Janka et al. teaches the elements previously discussed and Gage teaches:
(re: cl 3) separately adjustable incline angles (14a vs. 14b; c4 L 55-69).
Taysom et al. the inclines may be adjusted to any angle (c2 L 18-30) including 1-15 degrees (c1 L 45- 1 to 15 degrees).
As such it would have been obvious at the effective time of the invention for Bennington, II et al. to establish said first incline angle is between 2 and 8 degrees, and wherein said second incline angle is between 0 and 4 degrees to accelerate flow then enhance separation of the sortant as taught by the combine teachings of Gage and Taysom et al..

	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennington, II et al. (US20090057204) in view of Fink (2914175) in further view of Janka et al. (4701266) in further view of Gage (4082657)in further view of Taysom et al. (4076124) in further view of Koctiok (WO2015122801) wherein Bennington, II et al in view of Fink further view of Janka et al. teaches the elements previously discussed and Kotio teaches (citations identified per translation included with the document-reference):
(re: cl 4) wherein said screen media deck is vibrated at an acceleration greater than 3 g (wherein said screen media deck is vibrated at 4G-p4 L19-21).
.

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennington, II et al. (US20090057204) in view of Fink (2914175 ) in further view of Janka et al. (4701266) in further view of Gage (4082657)wherein Bennington, II et al in view of Fink in further view of Janka et al. teaches the elements previously discussed and Gage teaches:
wherein at least one of said first and second incline angles is selectively adjustable (c4 L 55-69).
As such it would have been obvious at the effective time of the invention for Bennington, II et al. to vary incline angles to adjust flow and separation rate premised due to varying agobulations and thicnkness of the slurry as taught by Gage.

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennington, II et al. (US20090057204) in view of Fink  (2914175 ) in further view of Janka et al. (4701266) in further view of Greenwald, Sr. (5795484) wherein Bennington, II et al in view of Fink in further view of Janka et al. teaches the elements previously discussed and Greenwald, Sr. teaches:
(re: cl 8) wherein said dewatering mechanism is separate from said slurry mixer (#10 separate from #40 fig 1).
It would have been obvious at the effective time of the invention for Bennington, II et al. to have the dewaterer and mixer separate to minimize loss and damage from the vibration transmitted from a conjoined mixer and vibratory dewatere between the mixer and dewaterer as taught by Greenwald, Sr..

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennington, II et al. (US20090057204) in view of Fink  (2914175 ) in further view of Janka et al. (4701266) in further view of Lemay et al. (5429247) wherin Bennington, II et al in view of Fink in further view of Janka et al. teaches the elements previously discussed and Lemay et al. teaches:
(re: cl 9) further comprising a second washing element, said second washing element being disposed to apply water to slurry being deposited from the tank opening (abstract-#30 spraying on slurry fed to dewatering device).
It would have been obvious at the effective time of the invention for Bennington, II et al. to spray the slurry fed into the dewaterer to assist in advancing the slurry and minimize clogging of the screens as taught by Lemay et al.

	Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennington, II et al. (US20090057204) in view of Fink  (2914175 ) in further view of Janka et al. (4701266) in further view of Henrickson (US2016008392) wherein Bennington, II et al in view of Fink in further view of Janka et al. teaches the elements previously discussed and Henrickson teaches:
(re: cl 13) wherein said propulsion assembly comprises a shaft, wherein said propulsion assembly comprises a plurality of paddles mounted to said shaft (¶51-shaft #16;
¶56-padlles #70 arranged helically).
It would have been obvious at the effective time of the invention for Bennington, II et al. to use paddles to assist in propelling the sludge and breaking up aggregates as taught by Henrickson.

Henrickson teaches what Bennington II, et al. lacks of:
(re: cl 14) wherein said plurality of paddles are disposed along a length of said shaft between said auger and said tank outlet (¶51-shaft#16; ¶56-padlles #70 arranged helically).
It would have been obvious at the effective time of the invention for Bennington, II et al. to use paddles to assist in propelling the sludge and breaking up aggregates as taught by Henrickson.

Henrickson teaches what Bennington II, et al. lacks of:
(re: cl 15) wherein said plurality of paddles are arranged in a generally spiral arrangement ¶51-shaft#16; ¶56-padlles #70 arranged helically).
It would have been obvious at the effective time of the invention for Bennington, II et al. to use paddles arranged in a spiral arrangement o assist in propelling the sludge and breaking up aggregates as taught by Henrickson.

Henrickson teaches what Bennington II, et al. lacks of:
(re: cl 16) wherein said plurality of paddles are arranged in a generally spiral arrangement ¶51-shaft#16; ¶56-padlles #70 arranged helically).
It would have been obvious at the effective time of the invention for Bennington, II et al. to use paddles arranged in a spiral arrangement to assist in propelling the sludge and breaking up aggregates as taught by Henrickson.

Allowable Subject Matter
	Claims 5 are objected to as being dependent claims premised upon a rejected base claim but would be allowed if the re-written in independent form or if the limitations of an allowable claim were incorporated within the independent base claim from which this claims depend or if re-written premised upon dependence from an otherwise allowable base claim.  
	The following is an examiner's statement of reasons for allowance: The prior art neither discloses nor suggests in combination: 
An aggregate washing system, comprising: a slurry mixer, said slurry mixer comprising: a tank disposed at a first incline angle, the tank having  an aggregate material inlet for receiving aggregate material; the tank having an upper portion with a tank outlet;
a propulsion assembly rotatably supported at least partially within said tank and extending from the lower portion to the upper portion, wherein rotation of said propulsion assembly agitates said water and said aggregate material to form a slurry, 
wherein rotation of said propulsion assembly conveys said slurry from said lower portion to the upper portion toward said tank outlet, such that substantially all water exiting said tank exits via said tank outlet;  wherein said lower portion of the tank retains substantially all water that does not exit said tank outlet such that substantially all water exiting said lower portion of the tank exits via said propulsion assembly toward said tank outlet, a dewatering mechanism disposed to receive said slurry from said tank outlet of said slurry mixer,
said dewatering mechanism comprising: a vibrating screen having a screen media deck for separating oversize material in said slurry from water and undersize material in said slurry,
the screen media deck having a plurality of openings for receiving water and undersize material, the screen media deck having an end over which oversize material is deposited;
a lower portion with an aggregate material inlet for receiving aggregate material, separately adjustable incline,  the inclines may be adjusted to any angle, wherein said screen media deck is vibrated at an acceleration greater than 3 g; in combination with a length of said screen media deck is at least twice a width of said screen media deck, a water inlet for supplying water to said tank, 
Of particular interest is: Bennington II, et al. which teaches: An aggregate washing system, comprising: a slurry mixer, said slurry mixer comprising: a tank disposed at a first incline angle, the tank having  an aggregate material inlet for receiving aggregate material; the tank having an upper portion with a tank outlet; a propulsion assembly rotatably supported at least partially within said tank and extending from the lower portion to the upper portion, wherein rotation of said propulsion assembly agitates said water and said aggregate material to form a slurry, wherein rotation of said propulsion assembly conveys said slurry from said lower portion to the upper portion toward said tank outlet, such that substantially all water exiting said tank exits via said tank outlet;  wherein said lower portion of the tank retains substantially all water that does not exit said tank outlet such that substantially all water exiting said lower portion of the tank exits via said propulsion assembly toward said tank outlet, a dewatering mechanism disposed to receive said slurry from said tank outlet of said slurry mixer,
said dewatering mechanism comprising: a vibrating screen having a screen media deck for separating oversize material in said slurry from water and undersize material in said slurry,
the screen media deck having a plurality of openings for receiving water and undersize material, the screen media deck having an end over which oversize material is deposited;
and at least a first washing element disposed to direct water toward said screen media deck.
a lower portion with an aggregate material inlet for receiving aggregate material, separately adjustable incline,  the inclines may be adjusted to any angle, wherein said screen media deck is vibrated at an acceleration greater than 3 g; in combination with a length of said screen media deck is at least twice a width of said screen media deck.
Of further interest is Fink which teaches: a water inlet for supplying water to said tank.
Of further interest is Janka et al. which teaches: e tank having  a lower portion with an aggregate material inlet for receiving aggregate material.
Of further interest is: Gage which teaches: separately adjustable incline angles.
Of further interest is: Taysom et al.  which teaches the inclines may be adjusted to any angle.
Of further interest is: Kotio teaches: wherein said screen media deck is vibrated at an acceleration greater than 3 g. 
Of further interest is: McLanahan which teaches:wherein a length of said screen media deck is at least twice a width of said screen media deck.  It would not have been obvious for one of ordinary skill in the art to combine BenningtonII, et al. and Fink and Janka et al. and Gage and Taysom et al. and Kotio together.  

Response to Amendments/Arguments
	Applicant’s amendments are insufficient and arguments unpersuasive in overcoming the prior art rejections.  Bennington II, et al. teaches advancing aggregate from a lower portion of the tank to an upper portion of the tank (¶20 up auger to  auger exit #18 to underflume); and has tank walls that retain water that does not exit with the slurry, even retaining water that runs back lower portion of a tank (an input at a lower portion of the tank housing #20 in which aggregate is fed at the lower portion through conduit #11 from pressure valve #12 from the lockhopper; c4L51-56).
Applicant agues and presents an Affidavit that specifies that the component not identified in the Bennington, II et al. reference is a drain and valve which would provide a second exit for water. However, the drain would only provide an alternate water exit while the valve is open, and whilst the valve is closed substantially all of the water exiting the tank would be along with the sludge at the exit. Manner of operating the device cannot be used to distinguish over the prior art, and adding this opening and valve to the reference disclosure then opening this valve goes to manner of operating. Further, that lack of disclosure of the component in the reference doesn't equate to the identical disclosure as the manufactured product can be an enhanced version of the patent document, particularly since applicant is merely attempting to distinguish over an omitted component via negative functional language rather than positively recited structural matter. Applicant argues that one of ordinary skill would know that the drain has to be there and operating at all times.  Even if that would be a normal manner of operating, the drain valve could be closed, so the water in some operated select mode of operation would still retain water in the tank excepting that exiting with the sludge.  
As claimed, the lower portion need only be capable of retaining “substantially all water”. 
	 Bennington II, et al. teaches that that substantially all water exiting said tank exits via said tank outlet (¶20 #18 a water–slurry mix is pushed up #18 outlet of screw which is also the outlet of the tank going to screen #46 then underflume  #58 and its opening #62). #16 Is not an outlet as applicant argues but an entrance into the tank for water and sortant.  Water that does not exit with the slurry is not removed from the tank, water not pushed out with the screw falls out 
	Applicant should positively recite the elements of his invention, not the function he intends to have the device perform not claim what is omitted or what his device fails to do.  

Conclusion
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.

Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655   


/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655